Citation Nr: 1308353	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-36 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a compression fracture, T8-T10 and lumbar strain with generalized narrowing of intervertebral spaces prior to September 26, 2003.

2.  Entitlement to a rating in excess of 20 percent for residuals of a compression fracture, T8-T10 and lumbar strain with generalized narrowing of intervertebral spaces since September 26, 2003.

3.  Entitlement to a rating in excess of 10 percent for a cervical strain with arthritis from May 15 to September 25, 2003. 

4.  Entitlement to a rating in excess of 20 percent for a cervical strain with arthritis since September 26, 2003.

5.  Entitlement to a rating in excess of 10 percent for a subdural hematoma, status post left temporal craniotomy prior to June 10, 2005.

6.  Entitlement to a rating in excess of 50 percent for a subdural hematoma, status post left temporal craniotomy since June 10, 2005.

7.  Entitlement to a rating in excess of 10 percent for posttraumatic migraine headaches prior to June 10, 2005.

8.  Entitlement to a rating in excess of 30 percent for posttraumatic migraine headaches since June 10, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which granted a 10 percent evaluation for a cervical strain with arthritis, and denied increased evaluations for residuals of a subdural hematoma with headaches, and residuals of a T8-T10 compression fracture.  

In a September 2005 rating decision by the Waco, Texas RO, VA granted a separate 10 percent ratings for residuals of a subdural hematoma, and post traumatic migraine headaches.  That rating decision denied entitlement to increased ratings for residuals of a T8-T10 compression fracture, and for cervical arthritis.    

This case was remanded by the Board for further development in January 2008 and April 2011.  

In an October 2012 rating decision the Appeals Management Center granted a 50 percent rating for residuals of a subdural hematoma effective from June 10, 2005, a 30 percent rating for post traumatic migraine headaches effective from June 10, 2005, and a 20 percent rating for residuals of a T8-T10 compression fracture effective from September 26, 2003.  


FINDINGS OF FACT

1.  Prior to September 26, 2003 residuals of a T8-T10 compression fracture, and lumbar strain with generalized intervertebral space narrowing, were not manifested by a moderate limitation of lumbar motion, or by evidence of a muscle spasm on extreme forward bending with a unilateral loss of lateral motion in the standing position.

2.  Since September 26, 2003, residuals of a compression fracture, T8-T10, have not been productive of either forward thoracolumbar flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

3.  From May 15 to September 26, 2003, a cervical strain with arthritis was not productive of a moderate limitation of cervical motion.  

4.  Since September 26, 2003, a cervical strain with arthritis has not been productive of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

5.  Prior to June 10, 2005, residuals of a subdural hematoma, status post left temporal craniotomy were not productive of a loss of part of the skull between 0.716 centimeters and 7.355 centimeters.  

6.  Since June 10, 2005, residuals of a subdural hematoma, status post left temporal craniotomy have not been productive of a loss of part of both the inner and outer tables of the skull with brain hernia.

7.  Prior to June 10, 2005, the Veteran's posttraumatic migraine headaches were not productive of migraines that were accompanied by characteristic prostrating attacks occurring an average of once a month over several months.

8.  Since June 10, 2005, the Veteran's posttraumatic migraine headaches have not been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003 residuals of a T8-T10 compression fracture, and lumbar strain with generalized intervertebral space narrowing did not meet the criteria for an evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp.2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2002).  

2.  Since September 26, 2003, the criteria for a rating higher than 20 percent for residuals of a compression fracture, T8-T10 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2012).  

3.  The criteria for a rating higher than 10 percent for a cervical strain with arthritis from May 15 to September 26, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5290 (2003).  

4.  The criteria for a rating higher than 20 percent disabling for a cervical strain with arthritis since September 26, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5237 (2012).  

5.  Prior to June 10, 2005, the criteria for a rating higher than 10 percent for residuals of a subdural hematoma, status post left temporal craniotomy were not met.  38 U.S.C.A. 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5296 (2012).   

6.  The criteria for a rating higher than 50 percent disabling for residuals of a subdural hematoma, status post left temporal craniotomy, have not been met.  38 U.S.C.A. 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5296.  

7.  Prior to June 10, 2005, the criteria for a rating higher than 10 percent for posttraumatic migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a , Diagnostic Code 8100 (2012).

8.  Since June 10, 2005, the criteria for a rating higher than 30 percent for posttraumatic migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a , Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2003, July 2005 and February 2008, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the September 2012 statement of the case. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

Residuals of a compression fracture, T8-T10 with a lumbar strain

The Veteran appeals the denial of an increased rating for residuals of a compression fracture at T8-T10.  As noted above, prior to September 26, 2003, this disorder was evaluated as 10 percent disabling.  Since that date it has been evaluated as 20 percent disabling.

The spine rating criteria were changed during the period of the Veteran's claim.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  See 68 Fed. Reg. 51,454  (Aug. 27, 2003).  

Under former Diagnostic Code 5292, slight, moderate, and severe limitations of lumbar motion warranted a 10, 20, and 40 percent ratings, respectively.  38 C.F.R. § 4.71a , Diagnostic Code 5292 (2003).

Old Diagnostic Code 5295 provided for a 10 percent rating for characteristic pain on motion, and a 20 percent rating for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted when severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a , Diagnostic Code 5295 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, provided a 40 percent rating was provided for severe symptomatology due to an intervertebral disc syndrome manifested by recurring attacks with little intermittent relief.  A 20 percent rating was warranted for moderate symptomatology manifested by recurring attacks. See 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).

Under the current regulation set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2012), a thoracolumbar vertebral fracture is assigned a 10 percent rating when forward thoracolumbar flexion is greater than 60 degrees but not greater than 85 degrees; or when the combined range of thoracolumbar motion is greater than 120 degrees but not greater than 235 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned when there is forward thoracolumbar flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of thoracolumbar motion is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

In December 2002, the appellant was examined by Paul Okamoto, D.C.  The appellant reported no specific complaints concerning the thoracolumbar region.  Physical examination of the lumbar spine revealed a restricted range of motion with flexion at 56/60 degrees, extension 23/25 degrees, side left bending 22/25 degrees and side right bending 23/25 degrees.  There was "pulling" at the left sacroiliac joint.  Deep tendon reflexes were active and 1+ in each lower extremity requiring reinforcement.  The Derifield test was positive on the right.  The diagnosis was thoracic segmental dysfunction, and the chiropractor recommended additional chiropractic therapy.

At a July 2003 VA examination, the Veteran reported having periodic thoracic pain.  He was able to participate in recreational walking twice monthly.  Physical examination revealed slightly tenderness over the thoracic spine at the T8 level.  Thoracic range of motion findings were not recorded.  The diagnosis was T8 compression fracture.  

In February 2004, the Veteran was examined by Dr. M. Martin.  He reported right sided thoracolumbar and low back pain.  Physical examination did not reveal any range of motion findings.   

In May 2005, the appellant submitted private chiropractic treatment records.  These reveal complaints and treatment for low back pain.  These records, however, do not provide findings based on range of motion studies. 

When examined by VA in June 2005, the Veteran reported mild low back pain about 70 percent of the time.  He did not notice any radiation of the pain, and did not wear a brace and/or ambulate with a cane.  He reported some pain in the thoracic spine area but mostly complained of pain in the lumbar spine region.  He used Tylenol for pain. There was no loss of bowel or bladder control.  He did not report requiring bedrest nor did he report incapacitating flare ups of his back pain.  He did state that he had missed one or two days of work within the prior year.  Although he had some back pain when doing so, he did not have any problems with activities of daily living. 

Physical examination revealed tenderness to palpation at approximately T10 and L1.  Active and passive range of lumbar motion study revealed flexion to 80 degrees and extension to 10 degrees with immediate onset of pain at 10 degrees.  The Veteran reported that the pain radiated to the left sacroiliac area.  There was lateral bending of 30 degrees on the right and 15 degrees on the left with pain.  Rotation was to 40 degrees bilaterally which was non tender.  Repetitive lumbar motion in maximum flexion in the standing position produced a slight increase in back pain but no loss of range of motion, weakness, fatigability or incoordination.  Neurological testing revealed 5/5 motor strength, and Babinski was negative.  Sensory examination was intact to sharp and dull.  In the lower extremities there was 2+ patella and 2+ Achilles.  The impression was lower thoracic spine tenderness secondary to old compression fractures of T8.  There was no evidence of nerve irritation and no radiation of the pain.  X-rays did not show compression fractures of T9 and T10.  

At an August 2005 VA examination the Veteran reported lower thoracolumbar pain that at times radiated into the legs.  The appellant was noted to work as a heavy equipment installer and was able to do that work in spite of his symptoms.  He denied a history of incapacitating symptoms over the prior year.  He did not wear a brace, or use assistive devices.  He denied incoordination, excess fatigability, as well as any limitation with flare ups or repetitive motion.  

Physical examination revealed he had a normal gait.  Examination revealed no tenderness or spasm of the musculature.  He could flex the thoracolumbar spine 80 degrees without pain and had 30 degrees of extension with pain.  There was 70 degrees of right and left rotation and flexion without pain.  The Veteran had no reflexes in the knees or ankles, but good muscular strength and extensor hallucis longus strength bilaterally.  There was negative straight leg signs bilaterally and no loss to pinprick to the thighs, legs, feet or sacral region.  The diagnosis was wedge fracture of T8.  

When examined in November 2007, lumbar range of motion revealed restricted mobility with flexion at 58/60, extension 23/25, and side bending left at 20/25 and right 23/25.  Right Lasegue and straight leg raiser tests revealed pain in the left SI joint.  

Additional chiropractic records were submitted in September 2009.  These records do not include thoracolumbar range of motion findings. 

The Veteran was seen by Dr. Okamoto in January 2010.  He reported a one month history of right sided low back pain with periodic discomfort.  Physical examination revealed that lumbar motion in all planes of movement was within normal limits and pain free.  The right Kemp's test revealed pain at the lumbo-sacral juncture.  Lower extremity deep tendon reflexes were +2 and sluggish on the patellae bilaterally.  The Achilles was nonreactive bilaterally.  

During the July 2011 VA examination, the Veteran described sharp pain with intermittent radiation of pain to the lower extremities.  He described having chronic, daily pain which was of moderate to moderately severe severity.  He denied having any incapacitating episodes during the prior 12 months due to his low back disorder.  He did not use assistive devices.  The spine was symmetrical, gait antalgic and posture normal.  Forward flexion was to 75 degrees and extension to 10 degrees with pain at the end of range of motion.  Flexion and rotation were to 25 degrees in each plane of movement with end range of pain.  There was thoracolumbar area tenderness and guarding, but no muscle spasms.  His gait was antalgic and not assisted.  There was no ankylosis.  Sensory examination was intact bilaterally, reflexes were symmetrical, rectal examination intact and his motor examination was full range.  There was no additional limitations with repeated activities times three and no change in range of motion.  

Based on the evidence presented, the Board finds that a higher rating for compression fracture, T8-T10 is not warranted since September 26, 2003.  In this regard, during this term forward thoracolumbar flexion to 30 degrees or less was never shown.  Even when considering Deluca, neither the lay nor medical evidence suggests the functional equivalent of forward thoracolumbar flexion of 30 degrees of less.  There is no evidence of thoracolumbar ankylosis.  

The Board has considered whether the Veteran's service- connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome, and in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, entitlement to a higher rating under the formula for rating an intervertebral disc syndrome is also not warranted. 

With regard to neurologic abnormalities at times the Veteran reports radiating pain to the legs.  Neurological testing has, however, consistently shown normal results.  As such, there is no evidence of any neurologic manifestations associated with the lumbar spine disability which require separate compensable ratings.

Cervical strain with arthritis from May 15 to September 26, 2003

The Veteran appeals the denial of a rating higher than 10 percent disabling for cervical strain with arthritis from May 15 to September 26, 2003.  As noted above, the rating schedule for evaluating the spine changed during the pendency of this appeal.  Initially, VA rated the Veteran's cervical strain disability under pre-amended Diagnostic Code 5010-5290 (degenerative arthritis) and assigned a 10 percent rating.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. 4.27 (2012).

The old rating criteria under Diagnostic Code 5290, in effect prior to September 26, 2003, provided a 10 percent rating for slight limitation of cervical motion, a 20 percent rating for moderate limitation of cervical motion, and a 30 percent rating for severe limitation of cervical motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010-5290.

When examined in December 2002, the Veteran complained of on and off neck pain for six months.  Cervical range of motion was restricted on flexion at 40/50 degrees, extension 42/60 degrees, side left bending 30/45 degrees, side right bending 29/45 degrees, right rotation 64/80 degrees and left rotation 71/80.  

At the July 2003 VA examination, the Veteran noted the history of his in-service fall.  He also revealed suffering a cervical strain following a 1985 motor vehicle accident.  The appellant reported that his neck pain had increased over the prior two years, as well as pain at the base of the neck on most days.  He denied symptoms of cervical radiculopathy.  

Physical examination revealed that there was slight tenderness over the lower cervical spine.  His neck flexed to 35 degrees.  It extended to 70 degrees with slight pulling.  Lateral flexion on the right was 40 degrees and on the left 35 degrees.  Rotation was 70 degrees on the right and 75 degrees on the left.  There was also pulling with motion but not pain.  The diagnosis was cervical degenerative joint disease.  

Based on the evidence above, the Board finds against the claim.  In this regard, for this period of time, no more than a slight limitation of cervical motion was shown by the record.  The appellant showed the functional equivalent of 35 degrees of forward flexion of the cervical spine, and at least 335 degrees of combined cervical motion.  Although the Veteran complained of cervical spine pain, nothing in the treatment records nor other evidence within the relevant time frame indicate that there was moderate limitation of cervical motion.  Even when considering Deluca, neither the lay nor medical evidence suggests the functional equivalent of cervical forward flexion being less than 30 degrees.

Here, neither his actual range of motion nor his functional restriction due to any factor warranted an evaluation in excess of 10 percent prior to September 26, 2003.  The Board also finds the evidence preponderates against finding entitlement to a higher evaluation based on muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Further, the Veteran demonstrated normal motor and sensory functions for this time period.  Hence, there is no evidence of any neurologic manifestations associated with the cervical spine disability which required separate compensable ratings.

In light of the foregoing, the Board finds that the appellant is not entitled to a rating in excess of 10 percent for his cervical strain with arthritis prior to September 26, 2003. 

Cervical strain with arthritis from September 26, 2003

Under the new rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5237, a cervical strain is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating requires that forward cervical flexion be greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a . 

A 20 percent rating is in order when forward cervical flexion is greater than 15 degrees but not greater than 30 degrees; or when the combined range of motion of cervical motion is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted when forward cervical flexion is to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine.  Id.

For VA compensation purposes, normal cervical forward flexion and backward extension is zero to 45 degrees, normal lateral flexion is zero to 45 degrees bilaterally, and normal lateral rotation is zero to 80 degrees bilaterally. 38 C.F.R. § 4.71a , Plate V. 

In February 2004, the Veteran was examined by Dr. M. Martin.  He reported neck and upper trapezius pain.  Physical examination did not reveal any range of motion findings.   

In May 2005, the appellant submitted private chiropractic treatment records.  These reveal complaints and treatment for neck pain.  These records, however, do not provide findings based on range of motion studies. 

At the August 2005 VA examination the Veteran reported neck pain at least five days a week.  Examination revealed no cervical tenderness or cervical musculature spasm.  He could flex 40 degrees and could extend 50 degrees with pain.  He had 60 degrees of right and left rotations without pain, and 55 degrees of flexion right and left without pain.  He had good and equal grip strength.  Reflexes in the elbows were 1 + and there was no loss of pinprick to the neck, shoulders, arm, forearm or hands.  Cervical arthritis with disc disease and posterior spurring was diagnosed.  

When examined in November 2007, cervical range of motion revealed restricted mobility with flexion at 47/50 degrees, extension at 53/60 degrees, side bending at the left 33/45 and 35/45 for the right, and rotation at right 50/80 and left 56/80.  The deep tendon reflexes of the upper extremities were 2+ and active bilaterally.  

Additional chiropractic records were submitted in September 2009.  These records do not include cervical range of motion findings. 

When examined by Dr. Okamoto in January 2010, cervical range of motion studies revealed a restricted mobility with flexion at 46/50 degrees, side bending at the left 24/45 and 28/45 for the right, and rotation at right 67/80 and left 60/80.  Right rotation revealed pain at the cervico-thoracic juncture.  All other directions were pain free.  Upper extremity deep tendon reflexes were 2+ but sluggish at the left biceps and triceps as well as the bilateral brachioradialis.  The right biceps was +1 requiring reinenforcement and the right triceps were nonreactive.   

During the July 2011 VA examination, the Veteran described sharp posterior cervical pain.  He had no incapacitating episodes during the last 12 months from the cervical spine and did not use assistive devices.  The appellant denied flare-ups stating that he constantly suffered from cervical pain.  Forward flexion of the cervical spine was to 40 degrees, extension was to 45 degrees, lateral flexion was to 25 degrees bilaterally, and lateral rotation was to 55 degrees bilaterally.  There was pain in all directions of movement.  There were no spasms or atrophy, but there was evidence of tenderness.  There was mild to moderate paracervical guarding bilaterally.  There were no additional limitations with repeated activities times three and no change in range of motion.  Thoracolumbar strain moderate in degree was diagnosed.  

Based on the evidence presented, the Board finds that a higher rating for a cervical strain with arthritis is not warranted since September 26, 2003.  In this regard, forward flexion of the cervical spine has consistently been greater than 15 degrees.  Even when considering Deluca, neither the lay nor medical evidence suggests the functional equivalent of forward flexion of the cervical spine was less than 15 degrees.  At most, the evidence shows forward flexion of the cervical spine functionally limited to 40 degrees.  Similarly, the evidence preponderates against finding cervical ankylosis.  

The Board has considered whether the Veteran's service- connected cervical spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  There is, however, no evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for a cervical intervertebral disc syndrome.  Indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the formula for rating an intervertebral disc syndrome based on incapacitating episodes is not warranted. 


Subdural hematoma, status post left temporal craniotomy

The Veteran is service connected for residuals of a subdural hematoma, status post craniotomy.  He appeals the denial of a rating higher than 10 percent for the disorder prior to June 10, 2005, and the denial of a rating higher than 50 percent disabling since that date.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  

In 1981, the Veteran underwent a craniotomy for subdural hematoma and a portion of his skull was removed from the left temporal region.  

The July 2003 VA examination revealed a two centimeter, nontender concavity at the left temple.  There was no brain protrusion.  

At the June 2005 VA examination, it was noted that the area did not cause any pain at that time.  Examination revealed a small skull defect on the superior portion of the skull which was a drain hole to relieve pressure from the subdural hematoma.  He had a nontender, palpable three centimeter circular defect in the left subtemporal region just above the left ear.  At the top of the skull was a very small, approximately two millimeter recessed area.  The cranial nerves were intact. 

The July 2011 VA examination revealed a residual craniotomy scar.  The scar was described as superficial and stable.  It was longitudinal and located at the left parietal region about 3.5 inches long and 1/16 inch in its maximum width.  It was slightly tender to deep pressure.  There was no evidence of keloid formation.  His condition was described as stabilized.  

In light of the above, the Board finds that the medical evidence does not provide any basis for an evaluation higher than 50 percent disabling.  As there is no evidence of a loss of part of both the inner and outer tables of the skull, with brain hernia, the Board must conclude that the Veteran's residuals of a subdural hematoma status post left temporal craniotomy do not warrant an evaluation in excess of 50 percent disabling.

Posttraumatic migraine headaches

The Veteran appeals the denial of a rating higher than 10 percent for posttraumatic migraine headaches prior to June 10, 2005, and the denial of a rating higher than 30 percent after June 10, 2005.  The Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent rating is in order where there is evidence of characteristic prostrating attacks due to migraines that average one every two months lasting over several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.  

At the July 2003 VA examination the examiner noted that the Veteran had reported having migraines, but the diagnosis given by health care providers was almost always vascular traumatic headaches.  He may or may not have photophobia and phonophobia with pain, but no aura during these times.  He denied a history of nausea.  Headaches tended to be brought on by eating irregularly and his varied work hours.  He reported having a severe headache weekly.  Significantly, the diagnosis was post traumatic vascular headaches.  The examiner specifically found no evidence of a migraine headache.  

In February 2004, the Veteran described headaches once a week and noted more severe headaches once a month.  The headaches were more prevalent to the left side of his head.  In the June 2005 VA examination, the Veteran reported headaches two to four times per week with about two of them being fairly severe.  The headaches were said to last anywhere from a few hours if mild to slightly over 24 hours for the more severe headaches.  He had photophobia and phonophobia, and some visual hallucinations during headaches and saw floaters.  He expressed having nausea but no vomiting.  

During the July 2011 VA examination, the Veteran described weekly headaches which lasted about once or two days in duration.  The pain was mostly located on the left parietal area.  The Veteran reported that he was able to continue his work schedule with his headaches but that he missed about one to two weeks of work in the prior year for multiple conditions.  During prostrating attacks, the Veteran is able to do ordinary activities to a significant degree.  His headaches were associated with occasional nausea but no vomiting.  He also had occasional photosensitivity and photosensitivity.  Chronic posttraumatic migraine headaches were diagnosed.  The examiner opined that the Veteran's headache disability was not productive of a severe economic inadaptability.  

In light of the evidence summarized above, the Board finds against the claim.  In this regard, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown by the record.  While the Veteran has described the frequency and duration of his headaches, the criteria for the next higher evaluation have not been met.  38 C.F.R. § 4.124a.  At most, the evidence shows that the Veteran has migraine headaches.  Prolonged attacks productive of severe economic inadaptability, however, are not shown by the lay and/or medical evidence of record.  

All Claims

The Board acknowledges the Veteran's assertions that his disabilities are more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are appropriate. 

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The evidence reveals no exceptional or unusual factors with regard to the Veteran's disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board has considered all potentially applicable provisions of VA regulations whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds, however, no section that provides a basis upon which to assign a higher disability rating for any of his disabilities.  As the preponderance of the evidence is against the claims for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a compression fracture, T8-T10 and lumbar strain with generalized narrowing of intervertebral spaces prior to September 26, 2003 is denied.

Entitlement to a rating in excess of 20 percent for residuals of a compression fracture, T8-T10 and lumbar strain with generalized narrowing of intervertebral spaces since September 26, 2003 is denied.

Entitlement to a rating in excess of 10 percent for a cervical strain with arthritis from May 15 to September 25, 2003 is denied. 

Entitlement to a rating in excess of 20 percent for a cervical strain with arthritis since September 26, 2003 is denied.

Entitlement to a rating in excess of 10 percent for a subdural hematoma, status post left temporal craniotomy prior to June 10, 2005 is denied.

Entitlement to a rating in excess of 50 percent for a subdural hematoma, status post left temporal craniotomy since June 10, 2005 is denied.

Entitlement to a rating in excess of 10 percent for posttraumatic migraine headaches prior to June 10, 2005 is denied.

Entitlement to a rating in excess of 30 percent for posttraumatic migraine headaches since June 10, 2005 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


